STATON, Judge,
dissenting.
I respectfully dissent to the majority’s treatment of Issue 2. The majority holds that the grandmother’s consent was necessary for a valid adoption of M.J.C. by the foster parents. I disagree.
The record reveals that grandmother’s authority to act as guardian was suspended *1102pursuant to Indiana Code 29-3-3-4. Indiana Code 29-3-3-4(b) provides:
(b) If the court finds that a previously appointed guardian is not effectively performing fiduciary duties and that the welfare of the protected person requires immediate action, the court may suspend the authority of the previously appointed guardian and appoint a temporary guardian for the protected person for any period fixed by the court. The guardian appointed under this subsection has authority to act.
In subsection (c), the statute outlines the extent of the powers of the temporary guardian:
(c) A temporary guardian appointed under this section has only the responsibilities and powers that are ordered by the court. The court shall order only the powers that are necessary to prevent immediate and substantial injury or loss to the person or property of the alleged incapacitated person or minor in an appointment made under this section.
Thus, the authority of the temporary guardian is delineated by the appointment order entered by the trial court.
The responsibilities and powers of a guardian are outlined in Indiana Code 29-3-8. Indiana Code 29-3-8-2 provides in relevant part:
(a) The guardian of a minor may exercise all of the powers required to perform the guardian’s responsibilities, including the following:
******
(5) The power to consent to the marriage or adoption of the minor.
The trial judge’s order did not specifically mention the power to consent to an adoption. However, it did provide the following:
IT IS, THEREFORE, ORDERED, ADJUDGED, AND DECREED as follows:
A.That the authority previously granted to [grandmother] as Guardian of the Estate and Person of [M.J.C.] be, and the same is hereby, suspended;
B. That [foster parents] be, and are hereby, appointed Temporary Guardian of [M.J.C.];
C. That the duration of this Temporary Guardianship shall continue at least until this Court can hear and determine the Petition for Adoption of [M.J.C.] filed in this court by [foster parents];
D. That the Guardians shall have the sole and exclusive authority to exercise custody and control of [M.J.C.] during the pendency of this Temporary Guardianship;
E. That the Guardians be, and are hereby, permitted to limit and restrict visitation with [M.J.C.] by all persons deemed by the Guardians not to be in the best interest of [M.J.C.].
Record, p. 27. It is not clear from the order whether the trial court intended to grant the foster parents the authority to consent to the adoption.
Two conclusions are possible. The first is that the trial court intended to confer authority on the foster parents to consent to MJ.C.’s adoption. Under this scenario, the foster parents would be the requisite party to give consent pursuant to the adoption statute, which requires a valid written consent executed by:
(3) any person, agency, or county department of public welfare having lawful custody of the child whose adoption is being sought.
Indiana Code 31-3-l-6(a)(3). Clearly, the foster parents, not the grandmother, are the persons with lawful, albeit temporary, custody of M.J.C. Consent to adoption was obviously given by the foster parents, as they petitioned for the adoption.
Under the second scenario, the trial court did not intend to confer upon the foster parents the authority to consent to the adoption.1 In this instance, the legal guardians of the child, the foster parents, do not have the power to consent to the *1103adoption, and Indiana Code 31-3-l-6(a)(4) is applicable. That subsection of the adoption statute permits an adoption if written consent to an adoption is executed by:
(4) the court having jurisdiction of the custody of the child, if the legal guardian or custodian of the- person of the child is not empowered to consent to the adoption.
Here, the trial court gave its consent to the adoption via its order, in which it stated, inter alia:
The evidence unequivocally leads to but one (1) conclusion. It would be in [M.J.C.j’s best interests to have [foster parents] to become her parents.
Record, p. 15.
Clearly, regardless of how the trial court’s temporary guardianship order is interpreted, the grandmother has no power to consent (or withhold consent) to the adoption under the adoption statute. Consent to the adoption was given by the mother, the foster parents, and the court. Consent was not necessary from the father pursuant to Indiana Code 31-3-1-6. Therefore, consent to the adoption was given by all necessary parties and the trial court correctly granted the adoption.
I would affirm the judgment of the trial court in its entirety.

. Or the trial court was not authorized to confer upon the foster parents the power to consent to the adoption under the temporary guardian statute, which allows the court to "order only the powers that are necessary to prevent immediate and substantial injury or loss to the person or property of the alleged incapacitated person or minor." IC 29-3-3-4(c).